In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-15-00173-CR


                      MARCELLUS YWAIN ADAMS, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 181st District Court
                                    Potter County, Texas
                Trial Court No. 68,779-B, Honorable John B. Board, Presiding

                                  September 10, 2015

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Marcellus Ywain Adams was convicted by a jury of aggravated assault

on a family member with a deadly weapon.           At trial, he admitted that he shot his

girlfriend with a firearm but claimed it was self-defense. The jury found him guilty and

assessed punishment of twenty-five years imprisonment.         The trial court pronounced

sentence, in open court, mirroring the jury’s determination.
         Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders1 brief, wherein she certifies that, after diligently searching the record she

concluded that the appeal was without merit. Along with her brief, she filed a copy of a

letter sent to appellant informing him of counsel’s belief that there was no reversible

error and of appellant’s right to appeal pro se. Appellant was also told of his right to

secure a copy of the record should he care to file a pro se response. Counsel for

appellant drafted for and delivered to his client a document facilitating the acquisition of

the appellate record. By letter, this court also notified appellant of his right to file his

own brief or response by September 4, 2015, if he wished to do so. Appellant filed a

response and asserted therein that he acted in self-defense and that witnesses lied at

trial.

         In compliance with the principles enunciated in Anders, appellate counsel 1)

mentioned the effort applied to uncover issue of arguable merit, 2) discussed the law

applicable to the crime with which appellant was charged, its application to the

circumstances at bar, and the sufficiency of the evidence underlying the jury’s verdict,

and 3) concluded that no arguable grounds for a meritorious appeal existed.

         Regarding appellant’s complaint concerning the veracity of those testifying

against him, the law dictates that the jury is the sole judge of the credibility of the

witnesses and the weight to be assigned their testimony, and we must defer to its

decision. Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010).                           A reviewing

court cannot simply disregard the credibility choices made by the jury, and those

choices at bar favored acceptance of the testimony proffered by witnesses contradicting

appellant’s version of events.
         1
             Anders v. Califorina, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                       2
      We also conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any reversible error pursuant to In re

Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008) and Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1991). We also failed to uncover arguable error.

      Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                            Brian Quinn
                                                            Chief Justice



Do not publish.




                                           3